                                 UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA

STEWART MANAGO,                         1:16-cv-00399-NONE-GSA-PC

               Plaintiff,
       vs.

D. DAVEY, et al.,
                                                ORDER & WRIT OF HABEAS CORPUS
               Defendants.                      AD TESTIFICANDUM
                                    /

Stewart Manago, CDCR # BN-4545, is necessary and material in a settlement conference in this case on July 22, 2021,
and is confined in North Kern State Prison (NKSP), in the custody of the Warden. In order to secure this inmate's
attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Stanley A. Boone, by Zoom video conference from his place of confinement, on
Thursday, July 22, 2021 at 11:00 a.m.

                                        ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the Warden to
      produce the inmate named above, by Zoom video conference, to participate in a settlement conference at the time
      and place above, until completion of the settlement conference or as ordered by the court. Zoom video conference
      connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered to provide the
      new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation Office at North Kern State
      Prison (661) 721-6205 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported to Mamie Hernandez,
      Courtroom Deputy, at mhernandez@caed.uscourts.gov.

                               WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, NKSP, P. O. Box 567, Delano, California 93216:

WE COMMAND you to produce the inmate named above to appear before Judge Boone at the time and place above, by
Zoom video conference, until completion of the settlement conference, or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate and have been
ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

   Dated:     June 7, 2021                               /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
